DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element (210) in Figures 4-6 is not described in spec or claims.
Element (340c) on Figure 7 is not described in spec or claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to for the following reasons:  
The abstract contains element numbers.  The abstract should be clear and concise and may not include other parts of the application or other material. 
The phrase “Fig. 4” appears below the Abstract paragraph and is appears to be random and out of place.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second ¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is unclear and confusing with regards to the term “coherent”.  The specification does not define “coherent” and examiner is unsure as how to apply the word to the claim.
Claim 12 is unclear with regards to the phrase “in particular”.  The phrase “in particular” is confusing in that the expandable material is either form-fitting in some regions or the protrusions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson et al. (US2015/0165737, hereinafter “Richardson”).
Regarding claim 1, Richardson discloses a structural element (¶s 1, 3, 11, 48 i.e. cavity of vehicle body) of a motor vehicle (¶s 1, 3, 11, 48), wherein the structural element has a cavity (¶s 1, 3, 11, 48 i.e. cavity of vehicle body) and an elongate insulating element (310, 610, 710; Figs. 4A-4B, 6A-7B, ¶s 3, 29, 63) is arranged in the cavity, wherein a longitudinal axis (Figs. 4A-4B, 6A-7B, ¶ 1) of the insulating 
Regarding claim 2,   Richardson discloses the structural element according to Claim 1, wherein a ratio of the length of the insulating element in the unexpanded state to a width and/or to a height of the insulating element in the unexpanded state is > 0.5 (Figs. 4A-4B, ¶ 63).  
Regarding claim 3, Richardson discloses the structural element according to Claim 1, wherein the expandable material has a rate of expansion of more than 500% (¶ 13).  
Regarding claim 4, Richardson discloses the structural element according to Claim 1, wherein the expandable material (326, 626, 726, Figs. 4A-4B, 6A-7B) is configured in such a way that in the expanded state it forms an open cell structure (¶ 48).  
Regarding claim 5, Richardson discloses the structural element according to Claim 1, wherein the insulating element comprises a base (312, 852; Figs. 4A-4B, 8, Abstract and ¶s 63, 67), on which the expandable material is arranged.
Regarding claim 6, Richardson discloses the structural element according to Claim 5, wherein the base (312, 852; Figs. 4A-4B, 8, Abstract and ¶s 63, 67) is manufactured from a non-expandable material (¶s 6, 10).  
Regarding claim 7
Regarding claim 9, Richardson discloses the structural element according to Claim 1, wherein the expandable material in the unexpanded state forms a one-piece and/or coherent body (Figs. 4A-4B, 6A-7B).  
Regarding claim 10, Richardson discloses the structural element according to Claim 1, wherein the expandable material (326; Figs. 4A-4B, ¶ 63) in the unexpanded state extends in the direction of the longitudinal axis of the insulating element (310, 610, 710; Figs. 4A-4B, 6A-7B, ¶s 3, 29, 63) at least along 75%, of the entire length (Fig. 4A-4B) of the insulating element.  
Regarding claim 11, Richardson discloses the structural element according to Claim 1, wherein the expandable material (Figs. 4A-4B, 6A-7B) in the unexpanded state covers a lateral surface, which is along the longitudinal axis (310, 610, 710; Figs. 4A-4B, 6A-7B, ¶s 3, 29, 63) of the insulating element, of the base to an extent of at least 40%. 
Regarding claim 14, Richardson discloses the structural element according to Claim 1, wherein the insulating element with the expandable material in the unexpanded state has a smaller volume than a portion of the cavity (¶s 1, 3, 11, 48 i.e. cavity of vehicle body) in which the insulating element is present. 
Regarding claim 15, see analysis of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Amiot et al. (DE1020/10028943A1, hereinafter “Amiot”).
Regarding claim 8, Richardson discloses the structural element according to Claim 7.  However, Richardson fails to disclose wherein, on a surface of the insulating element, the spatially separate regions form a regular pattern. 
In claim 8, Amiot teaches the structural element (1, 2; Figs. 1-2) wherein, on a surface of the insulating element (1; Fig. 2, ¶ 53), the spatially separate regions (101,201; Figs. 1-2) form a regular pattern (Figs. 1-2, ¶ 27). 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the insulating element of the structural element of Richardson by adding spatially separate regions to form a regular pattern as taught by Amiot.  Doing so, ensures that all the parts  of the structural element have almost the same properties, in particular with strength, reinforcement, insulation, and/or damping properties (¶ 27).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Amiot as applied to claim 8 above, and further in view of Wojtowicki et al. (WO2009/036784A1, hereinafter “Wojtowicki”).
Regarding claim 12, Richardson in view of Amiot discloses the structural element having the expandable material and base.  Amiot teaches one or more protrusions (101, 201; Figs. 1-2) of the base.  However, Richardson in view of Amiot fails to disclose wherein the expandable material in the unexpanded state encloses the base in a form-fitting manner in some regions, in particular the expandable material in the unexpanded state encloses one or more protrusions of the base.  
In claim 12, Wojtowicki teaches wherein the expandable material in the unexpanded state encloses the base in a form-fitting manner in some regions, in particular the expandable material in the 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the base of Richardson in view of Amiot by enclosing the base in a form-fitting manner in some regions, in particular the expandable material in the unexpanded state as taught by Wojtowicki.  Doing so, allows the insulating element to match the contours or shape of the structural element into which it will be inserted (Wojtowicki, Page 2 – 3rd ¶ and carries to top of Page 3, and Page 18 - 5th ¶).
Regarding claim 13, Richardson in view of Amiot discloses the structural element according to Claim 1, wherein the insulating element (1, 2; Figs. 1-2) has in a direction along the longitudinal axis alternating protrusions (101, 201) and recesses (102, 202) each of which in the unexpanded state is covered with expandable material ((¶ 34 referencing WO2009036784 (Page 19, 4th ¶) discusses applying a coating on the insulating element in the unexpandable form and then thermally expanding the expandable material).  However, Richardson in view of Amiot fails to disclose protrusions and recesses that each of which in the unexpanded state is covered with expandable material.  
In claim 13, Wojtowicki teaches protrusions and recesses that each of which in the unexpanded state is covered with expandable material ((Page 19, 4th ¶) which discusses applying a coating on the insulating element in the unexpandable form and then thermally expanding the expandable material). 
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the alternating protrusions and recesses of Richardson in view of Amiot by covering the alternating protrusions and recesses with expandable material in the unexpanded state as taught by Wojtowicki.  Doing so, allows the insulating element to match the contours or shape rd ¶ and carries to top of Page 3, Page 18 - 5th ¶).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        
/Dennis H Pedder/Primary Examiner, Art Unit 3612